IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 January 2, 2008
                                 No. 07-60003
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

MANOHAR BISTA

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A95 212 449


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Manohar Bista, a native and citizen of Nepal, petitions this court to review
the order of the Board of Immigration Appeals (BIA) dismissing his appeal of the
Immigration Judge’s (IJ) decision denying Bista’s asylum application as time-
barred, and finding Bista ineligible for withholding of removal or relief under the
Convention Against Torture. Bista challenges only the determination that he
is ineligible for withholding of removal. See Calderon-Ontiveros v. INS, 809 F.2d



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-60003

1050, 1052 (5th Cir. 1986). Bista maintains: the BIA’s and IJ’s rejection of his
claim–that, if he returned to Nepal, he had a well-founded fear of persecution
because of his political opinions–was not supported by substantial evidence; the
Maoists are known generally for “dealing harshly” with individuals who publish
critical articles; the Maoists have persecuted his family members because of
Bista’s political opinions; and the IJ focused incorrectly on Bista’s family’s lack
of problems to support finding Bista failed to show the requisite clear probability
of future persecution.
      Because the BIA adopted the IJ’s findings, except to find that Bista had
published articles since the initiation of removal proceedings, we review the
decision of the IJ. See Ahmed v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006).
Substantial evidence supports the conclusion that Bista failed to show a clear
probability of future persecution if he returned to Nepal. See Roy v. Ashcroft,
389 F.3d 132, 138 (5th Cir. 2004); Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994).
      Bista also seeks to have this court take judicial notice of the current
political situation in Nepal, as documented in a series of internet articles listed
by Bista. The means for seeking further fact-finding is through a motion to
reopen. See Ali v. Gonzales, 440 F.3d 678, 680 n.1 (5th Cir. 2006).
      Because Bista has failed to establish a clear probability of persecution
upon return to Nepal, the evidence does not compel the conclusion that Bista’s
fear of persecution is well-founded. See Roy, 389 F.3d at 138. Accordingly, the
conclusion of the BIA is substantially reasonable. See Carbajal-Gonzalez v. INS,
78 F.3d 194, 197 (5th Cir. 1996).
      DENIED.




                                         2